

SCHNEIDER NATIONAL, INC.
RESTRICTED STOCK UNIT
AWARD AGREEMENT
THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated as of
[_______] (the “Date of Grant”), is made by and between Schneider National,
Inc., a Wisconsin corporation (the “Company”), and [_______] (the
“Participant”).
WHEREAS, the Company has adopted the Schneider National, Inc. 2017 Omnibus
Incentive Plan (as may be amended from time to time, the “Plan”), pursuant to
which Restricted Stock Units (“RSUs”) may be granted; and
WHEREAS, the Committee has determined that it is in the best interests of the
Company and its shareholders to grant the RSUs provided for herein to the
Participant, subject to the terms set forth herein.
NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants of the parties contained in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, for themselves, their successors and assigns,
hereby agree as follows:
1.
Grant of Restricted Stock Units.



(a)    Grant. The Company hereby grants to the Participant a total of [______]
RSUs, on the terms and conditions set forth in this Agreement and as otherwise
provided in the Plan. Each RSU represents the right to receive one Class B share
of the Company’s common stock, no par value per share (“Share”). The RSUs shall
be credited to a separate book-entry account maintained for the Participant on
the books of the Company.


(b)    Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any interpretations, amendments, rules and regulations promulgated
by the Committee from time to time pursuant to the Plan. Any capitalized terms
not otherwise defined in this Agreement shall have the definitions set forth in
the Plan. The Committee shall have final authority to interpret and construe the
Plan and this Agreement and to make any and all determinations under them, and
its decision shall be binding and conclusive upon the Participant and his or her
legal representative in respect of any questions arising under the Plan or this
Agreement. The Participant acknowledges that the Participant has received a copy
of the Plan and has had an opportunity to review the Plan and agrees to be bound
by all the terms and provisions of the Plan. Without limiting the foregoing, the
Participant acknowledges that the RSUs and any Shares acquired upon settlement
of the RSUs are subject to provisions of the Plan under which, in certain
circumstances, an adjustment may be made to the number of the RSUs and any
Shares acquired upon settlement of the RSUs.


2.Vesting; Settlement.





--------------------------------------------------------------------------------






(a)    Vesting. The RSUs shall become vested in [_____] installments on each of
[_____] (each, a “Vesting Date”); provided that the Participant remains
continuously employed in active service by the Company or one of its Affiliates
from the Date of Grant through such Vesting Date.


(b)    Settlement. Except as otherwise provided herein, each vested RSU shall be
settled within 60 days following the applicable Vesting Date. The RSUs may be
settled in Shares, in cash in an amount equal to the number of vested RSUs
multiplied by the Fair Market Value of a Share as of the applicable Vesting
Date, or in a combination of cash and Shares, as determined by the Committee.


3.Dividend Equivalents. Each RSU shall be credited with Dividend Equivalents,
which shall be withheld by the Company for the Participant’s account. Dividend
Equivalents credited to the Participant’s account and attributable to a RSU
shall be distributed (without interest) to the Participant at the same time as
the underlying Share is delivered (or equivalent cash payment made) upon
settlement of such RSU and, if such RSU is forfeited, the Participant shall have
no right to such Dividend Equivalents. Any adjustments for Dividend Equivalents
shall be in the sole discretion of the Committee and may be payable (x) in cash,
(y) in Shares with a Fair Market Value as of the applicable Vesting Date equal
to the Dividend Equivalents, or (z) in an adjustment to the underlying number of
Shares subject to the RSUs.


4.Tax Withholding. Vesting and settlement of the RSUs shall be subject to the
Participant satisfying any applicable U.S. Federal, state and local tax
withholding obligations and non-U.S. tax withholding obligations. Unless
otherwise provided by the Company, (a) tax withholding shall be accomplished by
withholding Shares subject to the RSUs or cash otherwise payable in settlement
of the RSUs with a value up to the amount of any required withholding taxes and
(b) tax withholding shall be at the applicable minimum statutory rate, provided
that, to the extent necessary to avoid an accounting charge, tax withholding
shall in no event exceed the applicable maximum statutory rate. The Company
shall have the right and is hereby authorized to withhold from any amounts
payable to the Participant in connection with the RSUs or otherwise the amount
of any required withholding taxes in respect of the RSUs, its settlement or any
payment or transfer of the RSUs or under the Plan and to take any such other
action as the Committee or the Company deem necessary to satisfy all obligations
for the payment of such withholding taxes.


2



--------------------------------------------------------------------------------






5.Termination of Employment.


(a)    Termination of Employment due to Death or Disability. If, on or prior to
an applicable Vesting Date, (1) the Participant becomes Disabled or (2) the
Participant’s employment with the Company and its Affiliates is terminated due
to the Participant’s death, then the RSUs, to the extent unvested, shall become
fully vested as of the date of such event. Such vested RSUs shall be settled
within 60 days following such date, in Shares, in cash in an amount equal to the
number of vested RSUs multiplied by the Fair Market Value of a Share as of such
date, or in a combination of cash and Shares, as determined by the Committee.
For the avoidance of doubt, this Section 5(a) shall not apply to any death or
Disability of the Participant occurring after the date of termination of the
Participant’s employment for any reason (including Retirement).


(b)    Termination of Employment due to Retirement. If, on or prior to an
applicable Vesting Date, the Participant’s employment with the Company and its
Affiliates is terminated by the Participant due to Retirement, then the RSUs
shall continue to vest and be settled in accordance with the schedule set forth
in Section 2, as if the Participant had remained continuously employed in active
service by the Company or one of its Affiliates through the applicable Vesting
Date.


(c)    Other Termination of Employment. If, prior to the final Vesting Date, the
Participant’s employment with the Company and its Affiliates terminates for any
reason other than as set forth in Sections 5(a) or 5(b) above (including any
termination of employment by the Participant for any reason other than
Retirement, or by the Company with or without Cause), then all unvested RSUs
shall be cancelled immediately and the Participant shall not be entitled to
receive any payments with respect thereto.


6.Change of Control.


(a)    In the event of a Change of Control in which no provision is made for
assumption or substitution of the RSUs granted hereby in the manner contemplated
by Section 8(a) of the Plan, the RSUs, to the extent then unvested, shall
automatically be deemed vested as of immediately prior to such Change of
Control, and the RSUs shall be settled within 60 days following such Change of
Control (or, to the extent the RSUs are deferred compensation subject to Section
409A of the Code, within 60 days following a later payment event permissible
under Section 409A of the Code), in Shares, in cash in an amount equal to the
number of vested RSUs multiplied by the Fair Market Value of a Share (as of a
date specified by the Committee), or in a combination of cash and Shares, as
determined by the Committee.


(b)    If a Change of Control occurs in which the acquirer assumes or
substitutes the RSUs granted hereby in the manner contemplated by Section 8(b)
of the Plan, and within the 24-month period following such Change of Control,
the Participant’s employment with the Company and its Affiliates is terminated
by the Company or one of its Affiliates without Cause (other than due to death
or Disability) then the RSUs, to the extent unvested, shall become fully


3



--------------------------------------------------------------------------------




vested as of the date of termination of employment, and promptly settled upon
vesting, in a manner consistent with Section 2(b) (or, to the extent the RSUs
are deferred compensation subject to Section 409A of the Code, within 60 days
following a later payment event permissible under Section 409A of the Code).


7.Restrictive Covenants.


(a)    Restrictive Covenant Agreements. During the term of the Participant’s
employment with the Company and thereafter according to their respective
provisions, the Participant hereby agrees that he or she shall be bound by, and
shall comply with, (i) the Key Employee Non-Compete and No-Solicitation
Agreement, (ii) the Confidentiality Agreement, each in the form provided by the
Company ((i) and (ii) collectively, the “Restrictive Covenant Agreements”), and
(iii) all other agreements the Participant has executed during the course of
employment with the Company and its Affiliates as in effect from time to time.


(b)    Forfeiture; Other Relief. In the event of a breach by the Participant of
any Restrictive Covenant Agreement, then in addition to any other remedy which
may be available at law or in equity, the RSUs shall be automatically forfeited
effective as of the date on which such violation first occurs, and, in the event
that the Participant has received settlement of RSUs within the three (3) year
period immediately preceding such breach, the Participant will forfeit any
Shares or cash payment received upon settlement thereof without consideration
and be required to forfeit any compensation, gain or other value realized
thereafter on the sale or other transfer of such Shares, and must promptly repay
such amounts to the Company. The foregoing rights and remedies are in addition
to any other rights and remedies that may be available to the Company and shall
not prevent (and the Participant shall not assert that they shall prevent) the
Company from bringing one or more actions in any applicable jurisdiction to
recover damages as a result of the Participant’s breach of such Restrictive
Covenant Agreement to the full extent of law and equity. The Participant
acknowledges and agrees that irreparable injury will result to the Company and
its goodwill if the Participant breaches any of the terms of the Restrictive
Covenant Agreements, the exact amount of which will be difficult or impossible
to ascertain, and that remedies at law would be an inadequate remedy for any
breach. Accordingly, the Participant hereby agrees that, in the event of a
breach of any of the terms of the Restrictive Covenant Agreements, in addition
to any other remedy that may be available at law or in equity, the Company shall
be entitled to specific performance and injunctive relief.


(c)    Severability; Blue Pencil. The invalidity or nonenforceability of any
provision of this Section 7 or any of the terms of the Restrictive Covenant
Agreements in any respect shall not affect the validity or enforceability of the
other provisions of this Section 7 or any of the terms of the Restrictive
Covenant Agreements in any other respect, or of any other provision of this
Agreement. In the event that any provision of this Section 7 or any of the terms
of the Restrictive Covenant Agreements shall be held invalid, illegal or
unenforceable (whether in whole or in part) by a court of competent
jurisdiction, such provision shall be deemed modified to the extent, but only to
the extent, of such invalidity, illegality or unenforceability, and the
remaining provisions (and part of such provision, as the case may be) shall not
be affected


4



--------------------------------------------------------------------------------




thereby; provided, however, that if any provision of the Restrictive Covenant
Agreements is finally held to be invalid, illegal or unenforceable because it
exceeds the maximum scope determined to be acceptable to permit such provision
to be enforceable, such provision shall be deemed to be modified to the minimum
extent necessary to modify such scope in order to make such provision
enforceable hereunder.


8.Rights as a Shareholder. The Participant shall not be deemed for any purpose,
nor have any of the rights or privileges of, a shareholder of the Company in
respect of any Shares underlying the RSUs unless, until and to the extent that
(i) the Company shall have issued and delivered to the Participant the Shares
underlying the vested RSUs and (ii) the Participant’s name shall have been
entered as a shareholder of record with respect to such Shares on the books of
the Company. The Company shall cause the actions described in clauses (i) and
(ii) of the preceding sentence to occur promptly following settlement as
contemplated by this Agreement, subject to compliance with applicable laws.


9.Compliance with Legal Requirements. The granting and settlement of the RSUs,
and any other obligations of the Company under this Agreement, shall be subject
to all applicable Federal, provincial, state, local and foreign laws, rules and
regulations and to such approvals by any regulatory or governmental agency as
may be required. The Committee shall have the right to impose such restrictions
on the RSUs as it deems reasonably necessary or advisable under applicable
Federal securities laws, the rules and regulations of any stock exchange or
market upon which Shares are then listed or traded, and/or any blue sky or state
securities laws applicable to such Shares. It is expressly understood that the
Committee is authorized to administer, construe, and make all determinations
necessary or appropriate to the administration of the Plan and this Agreement,
all of which shall be binding upon the Participant. The Participant agrees to
take all steps the Committee or the Company determines are reasonably necessary
to comply with all applicable provisions of Federal and state securities law in
exercising his or her rights under this Agreement.


10.Clawback. The RSUs and/or the Shares acquired upon settlement of the RSUs
shall be subject (including on a retroactive basis) to clawback, forfeiture or
similar requirements (and such requirements shall be deemed incorporated by
reference into this Agreement) to the extent required by applicable law
(including, without limitation, Section 304 of the Sarbanes-Oxley Act and
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act);
provided that such requirement is in effect at the relevant time, and/or the
rules and regulations of any applicable securities exchange or inter-dealer
quotation system on which the Shares may be listed or quoted, or if so required
pursuant to a written policy adopted by the Company.


11.
Miscellaneous.



(a)    Transferability. The RSUs may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered (a “Transfer”) by the
Participant other than by will or by the laws of descent and distribution,
pursuant to a qualified domestic relations order or as otherwise permitted under
the Plan. Any attempted Transfer of the RSUs contrary to the


5



--------------------------------------------------------------------------------




provisions hereof, and the levy of any execution, attachment or similar process
upon the RSUs, shall be null and void and without effect.


(b)    Amendment. The Committee at any time, and from time to time, may amend
the terms of this Agreement; provided, however, that the rights of the
Participant shall not be materially adversely affected without the Participant’s
written consent.


(c)    Waiver. Any right of the Company contained in this Agreement may be
waived in writing by the Committee. No waiver of any right hereunder by any
party shall operate as a waiver of any other right, or as a waiver of the same
right with respect to any subsequent occasion for its exercise, or as a waiver
of any right to damages. No waiver by any party of any breach of this Agreement
shall be held to constitute a waiver of any other breach or a waiver of the
continuation of the same breach.


(d)    Section 409A. The RSUs are intended to be exempt from, or compliant with,
Section 409A of the Code and shall be interpreted accordingly. Notwithstanding
the foregoing or any provision of the Plan or this Agreement, if any provision
of the Plan or this Agreement contravenes Section 409A of the Code or could
cause the Participant to incur any tax, interest or penalties under Section 409A
of the Code, the Committee may, in its sole reasonable discretion and with the
Participant’s consent, modify such provision to (i) comply with, or avoid being
subject to, Section 409A of the Code, or to avoid the incurrence of taxes,
interest and penalties under Section 409A of the Code, and (ii) maintain, to the
maximum extent practicable, the original intent and economic benefit to the
Participant of the applicable provision without materially increasing the cost
to the Company or contravening the provisions of Section 409A of the Code. This
Section 11(d) does not create an obligation on the part of the Company to modify
the Plan or this Agreement and does not guarantee that the RSUs or the Shares
underlying the RSUs will not be subject to interest and penalties under Section
409A of the Code. Notwithstanding anything to the contrary in the Plan or this
Agreement, to the extent that the Participant is a “specified employee” (within
the meaning of the Committee’s established methodology for determining
“specified employees” for purposes of Section 409A of the Code), payment or
distribution of any amounts with respect to the RSUs that are subject to Section
409A of the Code and that are required to be delayed due to the Participant’s
status as a “specified employee” will be made as soon as practicable following
the first business day of the seventh month following the Participant’s
“separation from service” (within the meaning of Section 409A of the Code) from
the Company and its Affiliates, or, if earlier, the date of the Participant’s
death.


(e)    General Assets. All amounts credited in respect of the RSUs to the
book-entry account under this Agreement shall continue for all purposes to be
part of the general assets of the Company. The Participant’s interest in such
account shall make the Participant only a general, unsecured creditor of the
Company.


(f)    Notices. All notices, requests, consents and other communications to be
given hereunder to any party shall be deemed to be sufficient if contained in a
written instrument and shall be deemed to have been duly given when delivered in
person, by telecopy, by nationally recognized overnight courier, or by
first-class registered or certified mail, postage prepaid,


6



--------------------------------------------------------------------------------




addressed to such party at the address set forth below or such other address as
may hereafter be designated in writing by the addressee to the addresser:


(i)    if to the Company, to:
Schneider National, Inc.
3101 Packerland Drive
Green Bay, WI 54313
Facsimile: (920) 403-8445
Attention: General Counsel


(ii)    if to the Participant, to the Participant’s home address on file with
the Company.
All such notices, requests, consents and other communications shall be deemed to
have been delivered in the case of personal delivery or delivery by telecopy, on
the date of such delivery, in the case of nationally recognized overnight
courier, on the next business day, and in the case of mailing, on the third
business day following such mailing if sent by certified mail, return receipt
requested.
(g)    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.


(h)    No Rights to Employment. Nothing contained in this Agreement shall be
construed as giving the Participant any right to be retained, in any position,
as an employee, consultant or director of the Company or its Affiliates or shall
interfere with or restrict in any way the rights of the Company or its
Affiliates, which are hereby expressly reserved, to remove, terminate or
discharge the Participant at any time for any reason whatsoever.


(i)    Fractional Shares. In lieu of issuing a fraction of a Share resulting
from an adjustment of the RSUs pursuant to Section 4(b) of the Plan or
otherwise, the Company shall be entitled to pay to the Participant an amount
equal to the Fair Market Value of such fractional share.


(j)    Beneficiary. The Participant may file with the Committee a written
designation of a beneficiary on such form as may be prescribed by the Committee
and may, from time to time, amend or revoke such designation. If no beneficiary
is designated, if the designation is ineffective, or if the beneficiary dies
before the balance of a Participant’s benefit is paid, the balance shall be paid
to the Participant’s estate. Notwithstanding the foregoing, however, a
Participant’s beneficiary shall be determined under applicable state law if such
state law does not recognize beneficiary designations under Awards of this type
and is not preempted by laws which recognize the provisions of this Section
11(j).




7



--------------------------------------------------------------------------------




(k)    Successors. The terms of this Agreement shall be binding upon and inure
to the benefit of the Company and its successors and assigns, and of the
Participant and the beneficiaries, executors, administrators, heirs and
successors of the Participant.


(l)    Entire Agreement. This Agreement, the Plan and the Restrictive Covenant
Agreements contain the entire agreement and understanding of the parties hereto
with respect to the subject matter contained herein and supersede all prior
communications, representations and negotiations in respect thereto.


(m)    Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Wisconsin without regard to principles
of conflicts of law thereof, or principles of conflicts of laws of any other
jurisdiction which could cause the application of the laws of any jurisdiction
other than the State of Wisconsin.


(n)    Consent to Jurisdiction; Waiver of Jury Trial. The Participant and the
Company (on behalf of itself and its Affiliates) each consents to jurisdiction
in the United States District Court for the Eastern District of Wisconsin, or if
that court is unable to exercise jurisdiction for any reason, the Circuit Court
of the State of Wisconsin, Brown County, and each waives any other requirement
(whether imposed by statute, rule of court or otherwise) with respect to
personal jurisdiction or service of process and waives any objection to
jurisdiction based on improper venue or improper jurisdiction. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY, IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THE PLAN OR
THIS AGREEMENT.


(o)    Headings. The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.


(p)    Counterparts. This Agreement may be executed in one or more counterparts
(including via facsimile and electronic image scan (.pdf)), each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same instrument and shall become effective when one or more counterparts
have been signed by each of the parties and delivered to the other parties.




[Signature Page to Follow]



IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the date first written above.

SCHNEIDER NATIONAL, INC.


8



--------------------------------------------------------------------------------





_______________________________    






____________________________________
[Participant Name]










9